Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
Claims 1-3 and 5-8 are allowable. Claims 9-10 and 12-15, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between mutually exclusive inventions, as set forth in the Office action mailed on 11/19/21, is hereby withdrawn and claims 9-10 and 12-15 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Examiner’s Statement of Reasons for Allowance
Claims 1-3, 5-10 and 12-15 are allowed. 
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, patentability exists, at least in part, with the claimed features of “a first conductive intermediate laver connecting the flexible circuit board and the first electrode laver with each other, and a second conductive intermediate laver connecting the flexible circuit board and the second electrode layer with each other, wherein the flexible circuit board connecting the first electrode layer and the second electrode layer with each other via the first conductive intermediate laver and the second conductive intermediate laver along a lateral portion of the dielectric layer; and the flexible circuit board comprises: a core layer, an upper wiring disposed on a top surface of the core laver, the upper wiring including a signal wiring and an upper ground wiring; a lower wiring disposed on a bottom surface of the core layer, and a ground contact penetrating through the core laver to electrically connect the upper ground wiring and the lower wiring.” 
Claims 2-3, 5-10 and 12-15 depend therefrom.
The prior art of record, when taken alone or in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASAN ISLAM whose telephone number is (571)270-1719.  The examiner can normally be reached on Mon-Fri 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAMEON LEVI can be reached on (571)272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HASAN ISLAM/Primary Examiner, Art Unit 2845